Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After reconsideration in view of Applicant argument, the rejections of record are withdrawn.
In the response received 3/30/2021, Applicant argues that one could not predict based on the references that the compound in the secondary reference would be applicable to chemical deposition and properly decompose to provide iridium on the surface as iridium oxide for example.  Applicant argument has been considered and is found to be persuasive for the following reasons.  
From Applicant argument, in order to serve as a precursor for chemical vapor deposition – (b) it should be able to decompose in order to deposit the material.  Examiner agrees.  The Hughes article teaches that sublimation takes place as a specific temperature and pressure, so one would expect phase transitions between solid and gas, and gas back to solid.  However, there is no teaching that there would be decomposition to deposit the iridium metal on the surface.  The prediction would be that the solid material would pass back through from the gas phase and reform the starting material.  Further, as pointed out by Applicant with respect to point (a) – it should provide a sufficiently high pressure in a vapor form.  The ‘191 patent does not teach the pressures used for its CVD process.  Further, the instant specification shows in Table 2 that deposition takes place at 3 and 15 Torr.  When one discusses CVD, pressures and temperatures become critical components in the discussion because these impact the structural result of the 
In addition, the specification shows at Figure 1 and 2 that small changes in structure lead to various differences in outcome.  One can see from Figure 1 that weight loss occurs at a lower temperature, and thus deposition can take place at a lower temperature.  First, one could not have predicted that small structural changes would lead to these results, and second these results are superior to structurally similar compounds.
In view of the argument, the unpredictability, and the data, the rejections of record are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622